Mr. President, permit me to extend my delegation’s
congratulations to you and your country, Côte d’Ivoire, on
the occasion of your election to the high office of the
presidency of the United Nations General Assembly at its
forty-ninth session. There is absolutely no doubt in my
mind that with your proven diplomatic skills and
considerable experience the affairs of the General Assembly
will be conducted in a manner that will redound to the
credit of this institution. At the same time I must express
my delegation’s heartfelt appreciation and thanks to your
immediate predecessor in office, Ambassador Samuel
Insanally, for the competence which he demonstrated in the
discharge of his duties. His commendable performance is
a source of pride to me as it is to all citizens of the
Caribbean region.
(spoke in French)
I am very happy that we are here with you today,
Sir.
(spoke in English)
While the maintenance of peace and security remains
the main objective of the United Nations, the global
environment, the widening gap between rich and poor
nations, the failure of the ill-defined new world order to
materialize, and the forces released by the ending of the
cold war present the Organization with new problems and
challenges. As regional conflicts erupt, the consequential
increase in the number of displaced persons and refugees
exerts greater pressure on the United Nations peace-
keeping apparatus at a time when its available resources
are already severely taxed. It is imperative, therefore,
that the United Nations continue with its restructuring
programme and with those initiatives calculated to
increase efficiency, reduce costs, and enhance the
capability of the Organization to achieve desirable results.
However, cost-effectiveness, commendable as that may
be, should not be at the expense of those worthwhile
programmes designed to benefit small developing nations.
We firmly believe that the United Nations has the
capacity to maintain those programmes while it strives
simultaneously to exercise the necessary budgetary
restraints.
The ethnic and tribal conflicts in the former
Yugoslavia and Rwanda and the reported acts of genocide
and other atrocities are troubling and must exercise the
minds and hearts of human beings everywhere. The
international community cannot appear to condone such
reprehensible acts, and appropriate measures must be
taken to punish those responsible. Accordingly, Dominica
unhesitatingly supports the establishment of international
tribunals for the trial and punishment of those persons
found guilty of crimes against humanity.
The Commonwealth of Dominica supports the
indefinite and unconditional extension of the Treaty on
the Non-Proliferation of Nuclear Weapons and as we look
forward optimistically to a nuclear-free world we call
upon all nations possessing weapons of mass destruction
to join in a cooperative effort to reduce and finally to
eliminate those weapons from the face of the Earth. We
must also express concern at the apparent unwillingness
of the international community to stem the increase in the
rate of production of conventional arms of increasing
sophistication and potential for destruction. Acquired in
11


many instances by third world nations, ostensibly to
maintain secure borders and deter aggression, these
weapons very often become effective instruments of
internal repression and the cause of national and regional
instability. Time after time the United Nations is called
upon to expend its limited resources in repairing the
damage and in alleviating the consequential suffering and
misery. We are consistent in maintaining that a reordering
of priorities is called for and that a slight shifting of
resources away from the acquisition of unnecessary arsenals
and into development programmes would result in
tremendous social and economic benefits to the citizens of
many developing countries.
In many countries human rights abuses occur on a
daily basis. Dominica’s respect for human rights and its
commitment to ensure that the rights of every citizen are
protected cannot be questioned. It is in keeping with that
commitment that the Commonwealth of Dominica applauds
the establishment of the Office of the High Commissioner
for Human Rights and will support efforts to make that
Office and the Centre for Human Rights effective
instruments in the promotion and protection of human
rights. We believe, however, that in the discharge of his
responsibilities the task of the High Commissioner would
be significantly strengthened if the United Nations General
Assembly were to abandon its present selective
condemnation of human rights abuses. Human rights
abuses should be condemned wherever and whenever they
occur and no nation should be permitted to take comfort
from the fact that its violation of human rights covenants
will escape the glare of publicity and the strictures of the
international community.
The readmission of a democratic, non-racial South
Africa to the United Nations on 23 June 1994 is a source
of tremendous pleasure for my delegation and a tribute to
the many persons and organizations, both inside and outside
the United Nations, who worked so tirelessly in the long
and hard struggle to put an end to the pernicious system of
apartheid. The majority of the people of South Africa must
be congratulated on their sustained effort and determination,
as well as on their conciliatory attitude which augurs well
for the new South Africa. Above all we must congratulate
and applaud the President, Mr. Nelson Mandela, and his
Second Deputy President, Mr. de Klerk, on the courage,
considerable skill and political enlightenment which they
jointly and effectively harnessed in reaching an
accomplishment that may eventually be regarded as a
model for the world. The journey has only just begun.
Many difficulties lie ahead but there are reasons to be
optimistic. With the assistance and support of the
international community South Africa will succeed.
The progress that has been made in the bilateral
negotiations between Israel and its Arab neighbours in the
Middle East is heart-warming indeed. With the first steps
having been taken on the road to Palestinian autonomy in
the West Bank and Gaza, and with the signing of the
accord between Jordan and Israel, there appears to be an
excellent opportunity for an eventual resolution of the
conflict that has plagued that region for too long.
Optimism must be tempered with caution, however. The
implementation of the accords and full realization of
Palestinian autonomy will depend for their success on
generous financial support, both private and public. And
while the United Nations must not be intrusive, its interest
in seeing that the legitimate hopes, aspirations and
security needs of the people of the area are realized
imposes upon it a duty to continue to be seized with the
subject-matter and to continue to monitor the process and
the progress towards a full and just peace in the Middle
East.
In different forums and at various times since
September 1991, the Commonwealth of Dominica has
consistently called for the ousting of the military regime
in Port au Prince, the return of President Aristide to Haiti
and the restoration of democracy and the rule of law to
that country. For three years the military leaders in Haiti
have authorized, encouraged and condoned brutal acts of
revenge and wanton violence against the citizens of Haiti
and have continued to exercise governmental power in
defiance of world opinion. They temporized by entering
into the Governors Island Agreement, which they later
failed to honour. Their intransigence and unreliability led
the Security Council to conclude that the unique character
of the situation in Haiti required an exceptional response
and that there was need for the use of all necessary means
to facilitate the departure from Haiti of the military
leaders and the prompt return of the legitimately elected
President.
Faced with the prospect of having to confront an
overwhelming multinational force, the military leaders
have finally decided to step down, and while recent
events give reason for pause, the prospect of the
restoration of democracy to Haiti seems decidedly
brighter than at any time in the last 36 months. When the
Haitian people were the victims of officially sanctioned
brutality and violence, we felt their pain. When President
Aristide returns, we will rejoice with them. We wish the
Haitian people well, and we will do whatever we can to
12


assist in their efforts to attain that measure of freedom that
can come only from a government established on
democratic principles. President Aristide is devoted to
Haiti and the well-being of Haitians. We must support him
and encourage him in this daunting and lonely task that he
has undertaken for his people.
However, as friends of the Haitian people, we plead
with them to understand that democracy cannot be imposed
from outside; it can only develop from a genuine desire of
the people of Haiti of all persuasions. A political
environment of intense hatred and passionate desire for
revenge is not fertile ground for a young and fragile
democracy. Success in their new endeavour will require
that nobility of spirit that seeks the path of reconciliation
and trust and eschews vengeance and recriminations. No
one can pretend that the task will be easy, but the following
excerpt from a speech delivered by Archbishop Desmond
Tutu at the commemoration of the Day of the African Child
on 16 June 1994 might be instructive to the Haitian people.
Speaking of his beloved South Africa, the venerable
archbishop said:
“The Minister of Justice of South Africa was detained
several times. He suffers from a heart condition. The
security forces tried to kill him by swapping his
tablets. Today he is writing, drafting the legislation
for an amnesty to forgive the security forces that
wanted to kill him. If it can happen in a South Africa
where it is said the problem is so intractable, no
country in the world can ever again have an excuse
for not being able to resolve its problem. God is
saying, I set before you South Africa as a paradigm.
This is how it can be done. There is hope for the
world when South Africa can become as it has
become.”
We are in accord with Archbishop Tutu, and we are firmly
of the view that if it can be done in South Africa it can and
must be done in Haiti.
The exclusion of the Republic of China on Taiwan
from membership in this body and from participation in the
activities of its various agencies continues to be of concern
to us. It appears incongruous to us that an industrial
country of 21 million people with a democratic
Government, with full membership in the Asian
Development Bank, the Asia-Pacific Economic Cooperation
Forum, the Pacific Basin Economic Council and the Pacific
Economic Cooperation Council, and with the capacity to
make meaningful and worthwhile contributions to the
activities of the United Nations is denied membership when
everyone agrees that it exercises sovereign authority over
a defined geographical area. On the principle of
universality alone, the request of the Republic of China
on Taiwan for membership in the United Nations is
justifiable. We do not believe that the admission of the
Republic of China on Taiwan precludes eventual
unification. On the contrary, in our view it is likely to
help the process along, and no one can pretend that
parallel representation stands in the way. The citizens of
the Republic of China on Taiwan deserve to be accorded
those rights and privileges enjoyed by citizens of all
sovereign States, and the commonwealth of Dominica
advocates and supports the admission of the Republic of
China on Taiwan to full membership in the United
Nations.

We are gratified that the participants at the
International Conference on Population and Development
in Cairo have wisely arrived at a consensus that gives
support to the view that, in the words of one
commentator, "sustainable development cannot be realized
without the full engagement and complete empowerment
of women". That proposition has long been
acknowledged and incorporated into our decision-making
processes, to the extent that today women have equal
access to education at all levels and gender equality
manifests itself in all facets of life in Dominica. We
realize that the plan of action requires increased spending
on social programmes for its viability, and it is hoped that
at the Conference in Copenhagen in 1995, participants
from donor and recipient countries will arrive at a
reasonable formula in that regard.
We support the establishment of the World Trade
Organization and the liberalization of trade practices, but
we need to remind the international community that
fragile economies of small island states can be easily
destroyed if free trade does not embody that measure of
fairness necessary for their survival. We require that the
larger and economically successful States be mindful of
the need for poor small States to survive. The recent
formation of the Association of Caribbean States will, we
hope, provide a framework for increased trade among the
States in the area and enhance the capability of the region
in its search for ways to reach beneficial accommodation
with more powerful trading groups in the hemisphere.
We look forward to the forthcoming Summit of the
Americas and the proposed frank and detailed
examination of such issues as the hemispheric integration
13


process - including a hemispheric free trade zone - the role
of multilateral financial institutions, sustainable
development, and resource flows and debt in hemispheric
development. We hope that out of that gathering will come
not only a keener appreciation of the vulnerabilities of the
smaller States in the region but also a greater impetus for
collaboration on matters of regional trade and development.
After 49 years, its imperfections notwithstanding, the
United Nations remains the world’s greatest deliberative
body and mankind’s greatest hope for survival in a
reasonably well-ordered and peaceful global community.
As the United Nations prepares to celebrate its fiftieth
anniversary, we need to place on record our recognition of
its many worthwhile accomplishments, and we hope that it
will continue in its search for new and innovative ways to
meet the challenges of the future.
